DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., U.S. Publication No. 2020/0344542, effectively filed on August 24, 2018 (Liu).

As to Claim 6, Liu discloses a hearing device comprising: a body [30] in a form of eyeglasses (the body [30] is an eyeglass frame; para. 0061, lines 1-2); a vibrator [20] fitted to or unitarily formed with a temple tip [322] such that the vibrator [20] is kept in contact with an auricle cartilage from behind an auricle of the user (para. 0066); and an urging member [45] configured to increase a pressing force with which the vibrator [20] is kept in contact with the auricle cartilage (an elastic member [45] applies a force to the a supportive member [44] of the vibrator [20]; para. 0181; to fit the vibrator to the back of the user’s auricle; para. 0187), the urging member [45] being a coil spring (para. 0181) provided between a temple [321] and the temple tip [322] (see Figs. 11 and 33) whereby the hearing device enables the user to hear sound (sound is conducted to the back of the auricle; para. 0066).

As to Claim 7, Liu discloses a hearing device comprising: a body [30] in a form of eyeglasses (the body [30] is an eyeglass frame; para. 0061, lines 1-2); a vibrator [20] fitted to or unitarily formed with a temple tip [322] such that the vibrator [20] is kept in contact with an auricle cartilage from behind an auricle of the user (para. 0066); and a coupler configured to allow free choice, among a plurality of temple tips ready for use, of a temple tip that allows sound to be heard best (the temple portion is detachable and replaceable, therefore a coupling component must be present; para. 0146) the vibrator [20] being arranged on an outside of at least one of the plurality of temple tips ready for use (the vibrator [20] is arranged outside of the temple tip [322]; see Fig. 4), whereby the hearing device enables the user to hear sound (sound is conducted to the back of the auricle; para. 0066).

As to Claim 8, Liu discloses a hearing device comprising: a body [30] in a form of eyeglasses (the body [30] is an eyeglass frame; para. 0061, lines 1-2); a vibrator [20] fitted to a temple tip [322] such that the vibrator [20] is kept in contact with an auricle cartilage from behind an auricle of the user (para. 0066); whereby the hearing device enables the user to hear sound (sound is conducted to the back of the auricle; para. 0066) wherein the vibrator [20] is arranged on an outside of the temple tip [322] (the vibrator [20] is arranged outside of the temple tip [322]; see Fig. 4), and the temple tip [322] or a temple [321], when the user wears the hearing device on his or her head, deforms from an original shape thereof and, when the user completes wearing the hearing device, retrieves the original shape so as to increase a pressing force with which the vibrator [20] is kept in contact with the auricle cartilage ([322] is flexible and is deformed to fit various head shapes; para. 0074).

As to Claim 10, Liu discloses a hearing device comprising: a body [30] in a form of eyeglasses (the body [30] is an eyeglass frame; para. 0061, lines 1-2); a vibrator [20] fitted to or unitarily formed with a temple tip [322] such that the vibrator [20] is kept in contact with an auricle cartilage from behind an auricle of the user (para. 0066); and an urging member [45, 70] configured to increase a pressing force with which the vibrator [20] is kept in contact with the auricle cartilage (an elastic member [45, 70] applies a force to the a supportive member [44] of the vibrator [20]; para. 0181; to fit the vibrator to the back of the user’s auricle; para. 0187), the urging member [45, 70] being a rubber tube (para. 0160) provided between a temple [321] and the temple tip [322] (see Figs. 4 and 28) whereby the hearing device enables the user to hear sound (sound is conducted to the back of the auricle; para. 0066).

Allowable Subject Matter
Claim 9 is allowed. The following is an examiner’s statement of reasons for allowance: Claim 9 recites the unique feature of the hearing device being configured such that, as the vibrator rotates, a distance between another end of the vibrator and the temple tip changes, and as the distance increases, the vibrator comes into contact with an auricle cartilage from behind an auricle of the user and a pressing force with which the vibrator is kept in contact with the auricle cartilage increases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on March 8, 2022 have been fully considered but they are not persuasive. 
102(a)(2) rejection of Claim 6 as being anticipated by the Liu reference
Applicant argues that the Liu reference does not disclose the new added limitation of the urging member being a coil spring. In the previous rejection the urging member was referenced as [322] (see Non Final Rejection, dated December 8, 2021). However the new ground of rejection in the present Office Action indicates that [45] is the urging member. Therefore Applicant’s arguments with respect to Claim 6 are moot.

102(a)(2) rejection of Claim 7 as being anticipated by the Liu reference
Applicant argues the Liu reference does not disclose the new added limitation of the urging member being a coil spring. In the previous rejection the temple tip was referenced as [321] (see Non Final Rejection, dated December 8, 2021). However the new ground of rejection in the present Office Action indicates that [322] is the temple tip. Therefore Applicant’s arguments with respect to Claim 7 are moot.

102(a)(2) rejection of Claim 8 as being anticipated by the Liu reference
Applicant argues the Liu reference does not disclose the new added limitation of the vibrator being arranged on an outside of the temple tip. Examiner respectfully disagrees. The surface of the vibrator portion [21] can clearly be seen on an outside of temple tip [322] (see Fig. 10 of the Liu reference).

Applicant’s arguments with respect to Claim 9 are moot in light of the indication of allowable subject matter (see Above)

Applicant’s arguments with respect to Claim 10 are moot in light of the new ground of rejection necessitated by newly added Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653